DETAILED ACTION
This Office Action is in response to Applicant’s arguments and amendments submitted on March 09, 2022 for Application# 16/436,264.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 8 and 15 are amended.
No claims are canceled.
No claims are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naresh Kittur Nagaraj (US 20080228671 A1) hereinafter Nagaraj in view of Grigoriadis et al (US 20070101259 A1) hereinafter Grigoriadis as applied, and further in view of Lindoerfer et al (US 20020069096 A1) hereinafter Lindoerfer.

Regarding Claim 1, Nagaraj teaches
A system for customizing product documentation, the system comprising: 
an electronic computing device including an electronic processor, the electronic processor configured to (Nagaraj Fig. 8 and Para.[0138] discloses processors executing software instructions.): 
receive, from a user device, log-on credentials (Nagaraj Fig. 3A and Para.[0048] discloses Information Manager (150) receives authentication information which are login ID and password.); 
determine, based on the log-on credentials, an organization (Nagaraj Para.[0040 and 0048] discloses the user from an enterprise can manage documentation for products related to an enterprise. Therefore, the user is linked to the enterprise when logged in.); 
receive, from a database server, product documentation for a product (Nagaraj Para.[0056] discloses receiving the search request, identifying the document/templates and sending the document to the user. Para.[0059] discloses database server 170 storing the document/template information related to the enterprise); 
receive, from the database server, modifications for the product documentation that are associated with the organization (Nagaraj, Para.[0062] discloses there is a modification made on “20 Aug. 2006” that is retrieved from database server 170 or file server 180. The documentation is presented by the last modified date so modifications are received.); 
apply the modifications to the product documentation to create modified product documentation (Nagaraj, Para.[0064-0066] discloses there is a modification made on “14 Dec. 2006” that has been reviewed and waiting for approval. This indicates the modifications are received and applied to the document.); and 
send, to the user device, the modified product documentation (Nagaraj, Para.[0064-0066] discloses the version number “0.5” which indicates the user being able to access the latest version of the modified product documentation.)
Nagaraj does not teach
an organization from a plurality of organizations;
wherein the product documentation is accessible by the organization;
wherein the modifications are associated with a policy relating to usage of the product specific to the organization.
However, Grigoriadis teaches 
an organization from a plurality of organizations (Grigoriadis Para [0078] disclose plurality of organizations such as manufacturers, suppliers and airliners);
wherein the product documentation is accessible by the organization (Grigoriadis Para [0078] disclose the book ‘document’ are validated and published to suppliers, manufacturers and airlines the book include maintenance, repair and installation for the various components of an aircraft or family of aircraft);
wherein the modifications are associated with a policy relating to usage of the product specific to the organization (Grigoriadis Para[0065] disclose a modification to the document based on rules and conditions as distinct components and Para[0066] disclose security level that restrict user access to modify the data elements and Para [0083] disclose modifications to incorporate changes).
The motivation for doing so would have been changes to various document revisions leads to a tedious, time consuming, and potentially error-prone process (Grigoriadis Para [0003]).
Neither Nagaraj nor Grigoriadis teach
wherein the product documentation is accessible by the organization prior to any modification of the product documentation.
However, Lindoerfer teaches
wherein the product documentation is accessible by the organization prior to any modification of the product documentation (Lindoerfer para [0091] disclose SRMS (managed by third party as disclosed in Para [0100]) provides users (Suppliers ‘organizations’) would like to view the data prior to importing in addition to data editing tools and viewing and downloading product engineering documents drawings and Para [0090] disclose multiple formats to aid the users to integrating supply chain data into their business applications).
The motivation for doing so would have been to  manage their relationships with their suppliers and to exchange data with trading partners (Lindoerfer para [0005]).
Nagaraj, Grigoriadis and Lindoerfer are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Document Management Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Nagaraj, Grigoriadis and Lindoerfer because they are both directed to document management systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Grigoriadis and Lindoerfer with the method described by Nagaraj in order to solve the problem posed.
Therefore, it would have been obvious to combine Grigoriadis and Lindoerfer with Nagaraj to obtain the invention as specified in instant claim 1.

Regarding Claim 2, Nagaraj teaches
The system according to claim 1, wherein the electronic processor is further configured to receive, from the user device, a modification to the product documentation (Nagaraj Para.[0068-0069] discloses a user interface for editing documentation for a product related to an enterprise. It is inherent that the user will put in modifications and the system will receive modifications that are entered through the interface.).  

Regarding Claim 3, Nagaraj teaches
The system according to claim 2, wherein the modification is one selected from the group consisting of an addition to the product documentation and a modification of an addition previously made to the product documentation (Nagaraj Fig. 4A and Para.[0073-0074] discloses a the modification options of adding text, deleting steps or adding steps. Para.[0079] discloses being able to save and edit the saved documentation).  

Regarding Claim 4, Nagaraj teaches
The system according to claim 1, wherein the electronic processor is configured to send, to the user device, metrics associated with the modified product documentation (Nagaraj Fig. 3C and Para.[0060] discloses metrics such as “Creation Date” and “Last Modified Date” displayed on a table to the user.).  

Regarding Claim 6, Nagaraj teaches
The system according to claim 1, wherein the electronic processor is further configured to:
determine a version of the product documentation associated with the organization (Nagaraj Fig. 3C and Para.[0051] discloses a list of documents/templates associated with the enterprise. In Para.[0066], element 380, it discloses version .5 in "Installation Instructions 0.5 Template".); and
receive, from a database server, product documentation for a product by sending a request to the database server for the determined version of the product documentation (Nagaraj Fig.3B and 3C and Par.[0055] discloses a keyword search with version release product “5.0” which displays table element 368. Table 368 contains element 380 which shows the version .5 in "Installation Instructions 0.5 Template".); and 
receiving the determined version of the product documentation from the database server (Fig. 3C and Para.[0066] discloses returning table 368 containing element 380, "Installation Instructions 0.5 Template", which is the determined version of the product documentation.).  

Regarding Claim 7, Nagaraj teaches
The system according to claim 1, wherein the electronic processor is further configured to:
determine, based on the log-on credentials a type of user (Nagaraj Fig. 6B and 6C and Para.[0109] discloses log in credentials consist of LoginID and Password. Based on the authentication, it specifies the User Role of the user. Fig. 6B displays the actions the type of User Role can do); and 
receive, from the database server, modifications for the product documentation that are associated with the organization by sending, to the database server, a request for modifications for the product documentation that are associated with the organization and the type of user (Nagaraj Para.[0044] discloses the user having the role of author being able to enter documentation into the template. Para.[0079] discloses the “Save” button enabling the user to retrieved the stored documentation and edit it. Therefore, it can receive modifications associated with the user having the author role in the enterprise.) ; and
receiving, from the database server, modifications for the product documentation that are associated with the organization and the type of user (Nagaraj Para.[0079] discloses the “Save” button enabling the user to retrieved the stored documentation and edit it. Therefore, it can receive modifications associated with the user having the author role in the enterprise.).

Regarding Claim 8, Nagaraj teaches
A method of customizing product documentation, the method comprising: 
receiving, from a user device, log-on credentials (Nagaraj Fig. 3A and Para.[0048] discloses Information Manager (150) receives authentication information which are login ID and password.); 
determining, based on the log-on credentials, an organization (Nagaraj Para.[0040 and 0048] discloses the user from an enterprise can manage documentation for products related to an enterprise. Therefore, the user is linked to the enterprise when logged in.); 
receiving, from a database server, product documentation for a product (Nagaraj Para.[0056] discloses receiving the search request, identifying the document/templates and sending the document to the user. Para.[0059] discloses database server 170 storing the document/template information related to the enterprise); 
receiving, from the database server, modifications for the product documentation that are associated with the organization (Nagaraj, Para.[0062] discloses there is a modification made on “20 Aug. 2006” that is retrieved from database server 170 or file server 180. The documentation is presented by the last modified date so modifications are received.); 
applying the modifications to the product documentation to create modified product documentation (Nagaraj, Para.[0064-0066] discloses there is a modification made on “14 Dec. 2006” that has been reviewed and waiting for approval. This indicates the modifications are received and applied to the document.); and 
sending, to the user device, the modified product documentation (Nagaraj, Para.[0064-0066] discloses the version number “0.5” which indicates the user being able to access the latest version of the modified product documentation.)
Nagaraj does not teach
an organization from a plurality of organizations;
wherein the product documentation is accessible by the organization;
wherein the modifications are associated with a policy relating to usage of the product specific to the organization.
However, Grigoriadis teaches 
an organization from a plurality of organizations (Grigoriadis Para [0078] disclose plurality of organizations such as manufacturers, suppliers and airliners);
wherein the product documentation is accessible by the organization (Grigoriadis Para [0078] disclose the book ‘document’ are validated and published to suppliers, manufacturers and airlines the book include maintenance, repair and installation for the various components of an aircraft or family of aircraft);
wherein the modifications are associated with a policy relating to usage of the product specific to the organization (Grigoriadis Para[0065] disclose a modification to the document based on rules and conditions as distinct components and Para[0066] disclose security level that restrict user access to modify the data elements and Para [0083] disclose modifications to incorporate changes).
The motivation for doing so would have been changes to various document revisions leads to a tedious, time consuming, and potentially error-prone process (Grigoriadis Para [0003]).
Neither Nagaraj nor Grigoriadis teach
wherein the product documentation is accessible by the organization prior to any modification of the product documentation.
However, Lindoerfer teaches
wherein the product documentation is accessible by the organization prior to any modification of the product documentation (Lindoerfer para [0091] disclose SRMS (managed by third party as disclosed in Para [0100]) provides users (Suppliers ‘organizations’) would like to view the data prior to importing in addition to data editing tools and viewing and downloading product engineering documents drawings and Para [0090] disclose multiple formats to aid the users to integrating supply chain data into their business applications).
The motivation for doing so would have been to  manage their relationships with their suppliers and to exchange data with trading partners (Lindoerfer para [0005]).
Nagaraj, Grigoriadis and Lindoerfer are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Document Management Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Nagaraj, Grigoriadis and Lindoerfer because they are both directed to document management systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Grigoriadis and Lindoerfer with the method described by Nagaraj in order to solve the problem posed.
Therefore, it would have been obvious to combine Grigoriadis and Lindoerfer with Nagaraj to obtain the invention as specified in instant claim 8.

Regarding Claim 9, Nagaraj teaches
The method according to claim 8, the method further comprising receiving from the user device, a modification to the product documentation (Nagaraj Para.[0068-0069] discloses a user interface for editing documentation for a product related to an enterprise. It is inherent that the user will put in modifications and the system will receive modifications that are entered through the interface.).  

Regarding Claim 10, Nagaraj teaches
The method according to claim 9, wherein the modification is one selected from the group consisting of an addition to the product documentation and a modification of an addition previously made to the product documentation (Nagaraj Fig. 4A and Para.[0073-0074] discloses a the modification options of adding text, deleting steps or adding steps. Para.[0079] discloses being able to save and edit the saved documentation).  

Regarding Claim 11, Nagaraj teaches
The method according to claim 8, the method further comprising sending, to the user device, metrics associated with the modified product documentation (Nagaraj Fig. 3C and Para.[0060] discloses metrics such as “Creation Date” and “Last Modified Date” displayed on a table to the user.).  

Regarding Claim 13, Nagaraj teaches
The method according to claim 8, the method further comprising:
determining a version of the product documentation associated with the organization (Nagaraj Fig. 3C and Para.[0051] discloses a list of documents/templates associated with the enterprise. In Para.[0066], element 380, it discloses version .5 in "Installation Instructions 0.5 Template".); and
wherein receiving, from a database server, product documentation for a product includes: sending a request to the database server for the determined version of the product documentation (Nagaraj Fig.3B and 3C and Par.[0055] discloses a keyword search with version release product “5.0” which displays table element 368. Table 368 contains element 380 which shows the version .5 in "Installation Instructions 0.5 Template".); and 
receiving the determined version of the product documentation from the database server (Fig. 3C and Para.[0066] discloses returning table 368 containing element 380, "Installation Instructions 0.5 Template", which is the determined version of the product documentation.).  

Regarding Claim 14, Nagaraj teaches
The method according to claim 8, the method further comprising:
determining, based on the log-on credentials a type of user (Nagaraj Fig. 6B and 6C and Para.[0109] discloses log in credentials consist of LoginID and Password. Based on the authentication, it specifies the User Role of the user. Fig. 6B displays the actions the type of User Role can do); and 
wherein receiving, from the database server, modifications for the product documentation that are associated with the organization includes: sending, to the database server, a request for modifications for the product documentation that are associated with the organization and the type of user (Nagaraj Para.[0044] discloses the user having the role of author being able to enter documentation into the template. Para.[0079] discloses the “Save” button enabling the user to retrieved the stored documentation and edit it. Therefore, it can receive modifications associated with the user having the author role in the enterprise.) ; and
receiving, from the database server, modifications for the product documentation that are associated with the organization and the type of user (Nagaraj Para.[0079] discloses the “Save” button enabling the user to retrieved the stored documentation and edit it. Therefore, it can receive modifications associated with the user having the author role in the enterprise.).

Regarding Claim 15, Nagaraj teaches
Non-transitory computer-readable medium storing instructions that, when executed with an electronic processor, perform a set of functions, the set of functions comprising (Para.[0144] discloses storage or hard drive to execute instructions): 
receiving, from a user device, log-on credentials (Nagaraj Fig. 3A and Para.[0048] discloses Information Manager (150) receives authentication information which are login ID and password.); 
determining, based on the log-on credentials, an organization (Nagaraj Para.[0040 and 0048] discloses the user from an enterprise can manage documentation for products related to an enterprise. Therefore, the user is linked to the enterprise when logged in.); 
receiving, from a database server, product documentation for a product (Nagaraj Para.[0056] discloses receiving the search request, identifying the document/templates and sending the document to the user. Para.[0059] discloses database server 170 storing the document/template information related to the enterprise); 
receiving, from the database server, modifications for the product documentation that are associated with the organization (Nagaraj, Para.[0062] discloses there is a modification made on “20 Aug. 2006” that is retrieved from database server 170 or file server 180. The documentation is presented by the last modified date so modifications are received.); 
applying the modifications to the product documentation to create modified product documentation (Nagaraj, Para.[0064-0066] discloses there is a modification made on “14 Dec. 2006” that has been reviewed and waiting for approval. This indicates the modifications are received and applied to the document.); and 
sending, to the user device, the modified product documentation (Nagaraj, Para.[0064-0066] discloses the version number “0.5” which indicates the user being able to access the latest version of the modified product documentation.)
Nagaraj does not teach
an organization from a plurality of organizations;
wherein the product documentation is accessible by the organization;
wherein the modifications are associated with a policy relating to usage of the product specific to the organization.
However, Grigoriadis teaches 
an organization from a plurality of organizations (Grigoriadis Para [0078] disclose plurality of organizations such as manufacturers, suppliers and airliners);
wherein the product documentation is accessible by the organization (Grigoriadis Para [0078] disclose the book ‘document’ are validated and published to suppliers, manufacturers and airlines the book include maintenance, repair and installation for the various components of an aircraft or family of aircraft);
wherein the modifications are associated with a policy relating to usage of the product specific to the organization (Grigoriadis Para[0065] disclose a modification to the document based on rules and conditions as distinct components and Para[0066] disclose security level that restrict user access to modify the data elements and Para [0083] disclose modifications to incorporate changes).
The motivation for doing so would have been changes to various document revisions leads to a tedious, time consuming, and potentially error-prone process (Grigoriadis Para [0003]).
Neither Nagaraj nor Grigoriadis teach
wherein the product documentation is accessible by the organization prior to any modification of the product documentation.
However, Lindoerfer teaches
wherein the product documentation is accessible by the organization prior to any modification of the product documentation (Lindoerfer para [0091] disclose SRMS (managed by third party as disclosed in Para [0100]) provides users (Suppliers ‘organizations’) would like to view the data prior to importing in addition to data editing tools and viewing and downloading product engineering documents drawings and Para [0090] disclose multiple formats to aid the users to integrating supply chain data into their business applications).
The motivation for doing so would have been to  manage their relationships with their suppliers and to exchange data with trading partners (Lindoerfer para [0005]).
Nagaraj, Grigoriadis and Lindoerfer are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Document Management Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Nagaraj, Grigoriadis and Lindoerfer because they are both directed to document management systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Grigoriadis and Lindoerfer with the method described by Nagaraj in order to solve the problem posed.
Therefore, it would have been obvious to combine Grigoriadis and Lindoerfer with Nagaraj to obtain the invention as specified in instant claim 15.

Regarding Claim 16, Nagaraj teaches
The non-transitory computer-readable medium  according to claim 15, the set of functions further comprising receiving from the user device, a modification to the product documentation (Nagaraj Para.[0068-0069] discloses a user interface for editing documentation for a product related to an enterprise. It is inherent that the user will put in modifications and the system will receive modifications that are entered through the interface.).  

Regarding Claim 17, Nagaraj teaches
The non-transitory computer-readable medium according to claim 16, wherein the modification is one selected from the group consisting of an addition to the product documentation and a modification of an addition previously made to the product documentation (Nagaraj Fig. 4A and Para.[0073-0074] discloses a the modification options of adding text, deleting steps or adding steps. Para.[0079] discloses being able to save and edit the saved documentation). (Para.[0144] discloses storage or hard drive to execute instructions)

Regarding Claim 18, Nagaraj teaches
The non-transitory computer-readable medium according to claim 15, the set of functions further comprising sending, to the user device, metrics associated with the modified product documentation (Nagaraj Fig. 3C and Para.[0060] discloses metrics such as “Creation Date” and “Last Modified Date” displayed on a table to the user.) (Para.[0144] discloses storage or hard drive to execute instructions).  

Regarding Claim 19, Nagaraj teaches
The non-transitory computer-readable medium according to claim 15, the set of functions further comprising (Para.[0144] discloses storage or hard drive to execute instructions):
determining a version of the product documentation associated with the organization (Nagaraj Fig. 3C and Para.[0051] discloses a list of documents/templates associated with the enterprise. In Para.[0066], element 380, it discloses version .5 in "Installation Instructions 0.5 Template".); and
wherein receiving, from a database server, product documentation for a product includes: sending a request to the database server for the determined version of the product documentation (Nagaraj Fig.3B and 3C and Par.[0055] discloses a keyword search with version release product “5.0” which displays table element 368. Table 368 contains element 380 which shows the version .5 in "Installation Instructions 0.5 Template".); and 
receiving the determined version of the product documentation from the database server (Fig. 3C and Para.[0066] discloses returning table 368 containing element 380, "Installation Instructions 0.5 Template", which is the determined version of the product documentation.).  

Regarding Claim 20, Nagaraj teaches
The non-transitory computer-readable medium according to claim 15, the set of functions further comprising (Para.[0144] discloses storage or hard drive to execute instructions):
determining, based on the log-on credentials a type of user (Nagaraj Fig. 6B and 6C and Para.[0109] discloses log in credentials consist of LoginID and Password. Based on the authentication, it specifies the User Role of the user. Fig. 6B displays the actions the type of User Role can do); and 
wherein receiving, from the database server, modifications for the product documentation that are associated with the organization includes: sending, to the database server, a request for modifications for the product documentation that are associated with the organization and the type of user (Nagaraj Para.[0044] discloses the user having the role of author being able to enter documentation into the template. Para.[0079] discloses the “Save” button enabling the user to retrieved the stored documentation and edit it. Therefore, it can receive modifications associated with the user having the author role in the enterprise.) ; and
receiving, from the database server, modifications for the product documentation that are associated with the organization and the type of user (Nagaraj Para.[0079] discloses the “Save” button enabling the user to retrieved the stored documentation and edit it. Therefore, it can receive modifications associated with the user having the author role in the enterprise.).

Claim 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagaraj, Lindoerfer  and Grigoriadis as applied to claim 4 and 11 above, and further in view of Mikko Nurmi (US 20080189608 A1) hereinafter Nurmi.

Regarding Claim 5, Nagaraj teaches The system according to claim 4.
Nagaraj, Lindoerfer and Grigoriadis does not teach
wherein the metrics include an indication of how many times a section of the product documentation is viewed, user reviews of product documentation, or both.
However, Nurmi teaches 
wherein the metrics include an indication of how many times a section of the product documentation is viewed, user reviews of product documentation, or both (Nurmi Fig. 7 and Para.[0039] discloses a document area that displays statistical information. Element 740 discloses the number of times a portion of the document has been viewed.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nurmi’s METHOD AND APPARATUS FOR IDENTIFYING REVIEWED PORTIONS OF DOCUMENTS and Nagaraj’s Facilitating Development Of Documentation For Products Related To An Enterprise, with a motivation to keep track of which portions of the document has been read.  (Nurmi Para.[0005-0006]).

Regarding Claim 12, Nagaraj teaches The method according to claim 11.
Nagaraj, Lindoerfer and Grigoriadis does not teach 
wherein the metrics include an indication of how many times a section of the product documentation is viewed, user reviews of product documentation, or both.
However, Nurmi teaches 
wherein the metrics include an indication of how many times a section of the product documentation is viewed, user reviews of product documentation, or both (Nurmi Fig. 7 and Para.[0039] discloses a document area that displays statistical information. Element 740 discloses the number of times a portion of the document has been viewed.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nurmi’s METHOD AND APPARATUS FOR IDENTIFYING REVIEWED PORTIONS OF DOCUMENTS and Nagaraj’s Facilitating Development Of Documentation For Products Related To An Enterprise, with a motivation to keep track of which portions of the document has been read.  (Nurmi Para.[0005-0006]).

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
US Pub. US 2014/0212053 A1 disclose “TRACKING CHANGES AMONG SIMILAR DOCUMENTS”
US Pub. US 2004/0064472 A1 disclose “Business-related information management method involves notifying document in central repository to associated technical user group and creating updated document based on feedback from user group”
US Pub. US 2013/0019165 A1 disclose “Computer-implemented method for processing document, involves processing document on processor to associate multiple items within document with group, where item of group is modified on processor”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159